

Stock Option Agreement
Relating to but not under the DOV Pharmaceutical, Inc.
2000 Stock Option and Grant Plan



Name of Optionee:
Scott Myers (the “Optionee”)

   

No. of Option Shares: 285,000 Shares of Common Stock

   

Grant Date: December 1, 2005 (the “Grant Date”)

   

50% Vesting Date   50% on June 1, 2007

   

Further Vesting Schedule  8.33% ratably thereafter per quarter (subject to
change of control acceleration pursuant to Section 2.03 (b) of December 1, 2005
employment agreement)

   

Expiration Date: December 1, 2015 (the “Expiration Date”)

   

Option Exercise Price/Share: $14.28 (the “Option Exercise Price”)

 
DOV Pharmaceutical, Inc., a Delaware corporation (together with all successors
thereto, the Company), hereby grants to the Optionee, who is an officer,
employee, director, consultant or other key person of the Company or any of its
Subsidiaries, an option (the Stock Option) to purchase on or prior to the
Expiration Date, or such earlier date as is specified herein, all or any part of
the number of shares of Common Stock, par value $0.0001 per share (Common
Stock), of the Company indicated above (the Option Shares, and such shares once
issued shall be referred to as the Issued Shares), at the Option Exercise Price,
subject to the terms and conditions set forth in this Qualified Stock Option
Agreement (this “Agreement”).


1. Definitions. For the purposes of this Agreement, the following terms shall
have the following respective meanings. All capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in the Plan.


An Affiliate of any Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person. A Person shall be deemed to control
another Person if such first person possesses directly or indirectly the power
to direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise. 


Bankruptcy shall mean (i) the filing of a voluntary petition under any
bankruptcy or insolvency law, or a petition for the appointment of a receiver or
the making of an assignment for the benefit of creditors, with respect to the
Optionee or any Permitted Transferee, or (ii) the Optionee or any Permitted
Transferee being subjected involuntarily to such a petition or assignment or to
an attachment or other legal or equitable interest with respect to the
Optionee¢s or such Permitted Transferee¢s assets, which involuntary petition or
assignment or attachment is not discharged within sixty (60) days after its
date, and (iii) the Optionee or any Permitted Transferee being subject to a
transfer of the Stock Option or the Issued Shares by operation of law, except by
reason of death.


Cause shall mean a vote of the Board resolving that the Optionee should be
dismissed as a result of (i) the commission of any act by the Optionee
constituting financial dishonesty against the Company (which act would be
chargeable as a crime under applicable law); (ii) the Optionee¢s engaging in any
other act of dishonesty, fraud, intentional misrepresentation, moral turpitude,
illegality or harassment which, as determined in good faith by the Board, would:
(A) materially adversely affect the business or the reputation of the Company
with its current or prospective customers, suppliers, lenders and/or other third
parties with whom it does or might do business; or (B) expose the Company to a
risk of civil or criminal legal damages, liabilities or penalties; (iii) the
repeated failure by the Optionee to follow the directives of the Company¢s chief
executive officer or Board or (iv) any material misconduct, violation of the
Company¢s policies, or willful and deliberate non-performance of duty by the
Optionee in connection with the business affairs of the Company.


1

--------------------------------------------------------------------------------


 
Permitted Transferees shall mean any of the following to whom the Optionee may
transfer Issued Shares hereunder: the Optionee¢s spouse, children (natural or
adopted), stepchildren or a trust for their sole benefit of which the Optionee
is the settlor; provided, however, that any such trust does not require or
permit distribution of any Issued Shares during the term of this Agreement
unless subject to its terms. Upon the death of the Optionee (or a Permitted
Transferee to whom shares have been transferred hereunder), the term Permitted
Transferees shall also include such deceased Optionee¢s (or such deceased
Permitted Transferees) estate, executions, administrations, personal
representations, heirs, legatees and distributees, as the case may be.


Person shall mean any individual, corporation, partnership (limited or general),
limited liability company, limited liability partnership, association, trust,
joint venture, unincorporated organization or any similar entity.


Sale Event shall mean, regardless of form thereof, consummation of (i) the
dissolution or liquidation of the Company, (ii) the sale of all or substantially
all the assets of the Company on a consolidated basis to an unrelated person or
entity, (iii) a merger, reorganization or consolidation in which the outstanding
shares of Stock are converted into or exchanged for a different kind of
securities of the successor entity and the holders of the Company¢s outstanding
voting power immediately prior to such transaction do not own a majority of the
outstanding voting power of the successor entity immediately upon completion of
such transaction, (iv) the sale of all or a majority of the outstanding capital
stock of the Company to an unrelated person or entity or (v) any other
transaction in which the owners of the Company¢s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the successor entity immediately upon completion of
the transaction.


Service Relationship shall mean any relationship as an employee, part-time
employee, director or consultant of the Company or any Subsidiary of the Company
such that, for example, a Service Relationship shall be deemed to continue
without interruption in the event the Optionee¢s status changes from full-time
employee to part-time employee or consultant.


Subsidiary shall mean any corporation (other than the Company) in any unbroken
chain of corporations or other entities beginning with the Company if each of
the corporations (other than the last corporation in the unbroken chain) owns
stock or other interests possessing 50 percent or more of the total combined
voting power of all classes of stock or in one of the other corporations in the
chain.


2. Vesting, Exercisability, and Termination.


(a) No portion of this Stock Option may be exercised until such portion shall
have vested.


(b) Except as set forth in Section 6, and subject to the determination of the
Committee to accelerate the above vesting schedule, this Stock Option shall be
vested and exercisable with respect to the Option Shares as set forth above.


(c) Termination. Except as may otherwise be provided by the Committee, if the
Optionee¢s Service Relationship with the Company or a Subsidiary is terminated,
the period within which to exercise this Stock Option may be subject to earlier
termination as set forth below:


(i) Termination Due to Death, Disability or Retirement. If the Optionee¢s
Service Relationship terminates by reason of such Optionee¢s death, disability
(as defined in Section 422(c) of the Code) or retirement (after attainment of
age sixty (60)) this Stock Option may be exercised, to the extent exercisable on
the date of such termination, by the Optionee, the Optionee¢s legal
representative or legatee for a period of twelve (12) months from the date of
death, disability or retirement or until the Expiration Date, if earlier. 


2

--------------------------------------------------------------------------------


 
(ii) Other Termination. If the Optionee¢s employment terminates for any reason
other than death, disability or retirement (after attainment of age sixty (60)),
and unless otherwise determined by the Committee, this Stock Option may be
exercised, to the extent exercisable on the date of termination, for a period of
ninety (90) days from the date of termination or until the Expiration Date, if
earlier, provided however, if the Optionee¢s Service Relationship is terminated
for Cause, this Stock Option shall terminate immediately upon the date of such
termination.


For purposes hereof, the Committee¢s determination of the reason for termination
of the Optionee¢s Service Relationship shall be conclusive and binding on the
Optionee and his or her representatives or legatees. Any portion of the Stock
Option that is not exercisable on the date of termination of the Service
Relationship shall terminate immediately and be null and void.


(d) It is understood and intended that this Stock Option is not intended to
qualify as an incentive stock option as defined in Section 422 of the Code.


3. Exercise of Stock Option.


(a) The Optionee may exercise this Stock Option only in the following manner:
Prior to the Expiration Date (subject to Section 6), the Optionee may deliver a
Stock Option exercise notice (an Exercise Notice) in the form of Appendix A
hereto indicating his or her election to purchase some or all of the Option
Shares with respect to which this Stock Option is exercisable at the time of
such notice. Such notice shall specify the number of Option Shares to be
purchased. Payment of the purchase price may be made by one or more of the
methods described below. Payment instruments will be received subject to
collection.


(i) in cash, by certified or bank check, or other instrument acceptable to the
Committee in U.S. funds payable to the order of the Company in an amount equal
to the purchase price of such Option Shares;


(ii) by the Optionee delivering to the Company a promissory note if the Board
has expressly authorized the loan of funds to the Optionee for the purpose of
enabling or assisting the Optionee to effect the exercise of his or her Stock
Option; provided that at least so much of the exercise price as represents the
par value of the Stock shall be paid other than with a promissory note if
otherwise required by state law; or


(iii) if the Initial Public Offering has occurred, then (A) through the delivery
(or attestation to ownership) of shares of Common Stock that have been purchased
by the Optionee on the open market or that have been held by the Optionee for at
least six months and are not subject to restrictions under any plan of the
Company, (B) by the Optionee delivering to the Company a properly executed
Exercise Notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company to
pay the option purchase price, provided that in the event the Optionee chooses
to pay the option purchase price as so provided, the Optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Committee shall prescribe as a condition of such
payment procedure, or (C) a combination of (i), (ii), (iii)(A) and (iii)(B)
above.


(b) Certificates for the Option Shares so purchased will be issued and delivered
to the Optionee upon compliance to the satisfaction of the Committee with all
requirements under applicable laws or regulations in connection with such
issuance. Until the Optionee shall have complied with the requirements hereof,
the Company shall be under no obligation to issue the Option Shares subject to
this Stock Option, and the determination of the Committee as to such compliance
shall be final and binding on the Optionee. The Optionee shall not be deemed to
be the holder of, or to have any of the rights of a holder with respect to, any
shares of Common Stock subject to this Stock Option unless and until this Stock
Option shall have been exercised pursuant to the terms hereof, the Company shall
have issued and delivered the Issued Shares to the Optionee, and the Optionee¢s
name shall have been entered as a stockholder of record on the books of the
Company. Thereupon, the Optionee shall have full dividend and other ownership
rights with respect to such Issued Shares, subject to the terms of this
Agreement.


3

--------------------------------------------------------------------------------


 
(c) Notwithstanding any other provision hereof, no portion of this Stock Option
shall be exercisable after the Expiration Date.


4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall also be subject to and governed by all the terms and
conditions of the Plan that are not necessary to achieve or maintain incentive
stock option status under section 422 of the Code.


5. Transferability of Stock Option. This Agreement is personal to the Optionee
and is not transferable by the Optionee in any manner other than by will or by
the laws of descent and distribution. The Stock Option may be exercised during
the Optionee¢s lifetime only by the Optionee (or by the Optionee¢s guardian or
personal representative in the event of the Optionee¢s incapacity). The Optionee
may elect to designate a beneficiary by providing written notice of the name of
such beneficiary to the Company, and may revoke or change such designation at
any time by filing written notice of revocation or change with the Company; such
beneficiary may exercise the Optionee¢s Stock Option in the event of the
Optionee¢s death to the extent provided herein. If the Optionee does not
designate a beneficiary, or if the designated beneficiary predeceases the
Optionee, the legal representative of the Optionee may exercise this Stock
Option to the extent provided herein in the event of the Optionee¢s death.


6. Effect of Certain Transactions. In the case of a Sale Event, this Stock
Option shall terminate upon the effective time of any such Sale Event unless
provision is made in connection with such transaction in the sole discretion of
the parties thereto for the continuation or assumption of this Stock Option
heretofore granted, or the substitution of this Stock Option with a new Stock
Option of the successor entity or a parent thereof, with such adjustment as to
the number and kind of shares and the per share exercise prices as such parties
shall agree. In the event of such termination, the Optionee shall be permitted,
for a specified period of time prior to the consummation of the Sale Event as
determined by the Committee, to exercise all or portions of the Stock Option
which are then exercisable.


7. Withholding Taxes. The Optionee shall, not later than the date as of which
the exercise of this Stock Option becomes a taxable event for federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any federal, state and local taxes required by law to be withheld
on account of such taxable event. Subject to approval by the Committee, the
Optionee may elect to have the minimum tax withholding obligation satisfied, in
whole or in part, by authorizing the Company to withhold from shares of Common
Stock to be issued or transferring to the Company, a number of shares of Common
Stock with an aggregate Fair Market Value that would satisfy the minimum
withholding amount due. The Optionee acknowledges and agrees that the Company or
any Subsidiary of the Company has the right to deduct from payments of any kind
otherwise due to the Optionee, or from the Option Shares to be issued in respect
of an exercise of this Stock Option, any federal, state or local taxes of any
kind required by law to be withheld with respect to the issuance of Option
Shares to the Optionee.


8. Restrictions on Transfer of Issued Shares. None of the Issued Shares acquired
upon exercise of the Stock Option shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of or encumbered,
whether voluntarily or by operation of law, unless such transfer is in
compliance with all applicable securities laws (including, without limitation,
the Securities Act of 1933, as amended, and the rules and regulations thereunder
(the Act)), and such disposition is in accordance with the terms and conditions
of Sections 8 and 9. In connection with any transfer of Issued Shares, the
Company may require the transferor to provide at the Optionee¢s own expense an
opinion of counsel to the transferor, satisfactory to the Company, that such
transfer is in compliance with all foreign, federal and state securities laws
(including, without limitation, the Act). Any attempted disposition of Issued
Shares not in accordance with the terms and conditions of Sections 8 and 9 shall
be null and void, and the Company shall not reflect on its records any change in
record ownership of any Issued Shares as a result of any such disposition, shall
otherwise refuse to recognize any such disposition and shall not in any way give
effect to any such disposition of any Issued Shares. Subject to the foregoing
general provisions, Issued Shares may be transferred pursuant to the following
specific terms and conditions:


4

--------------------------------------------------------------------------------


 
(a) Transfers to Permitted Transferees. The Optionee may sell, assign, transfer
or give away any or all of the Issued Shares to Permitted Transferees; provided,
however, that such Permitted Transferee(s) shall, as a condition to any such
transfer, agree to be subject to the provisions of this Agreement to the same
extent as the Optionee (including, without limitation, the provisions of
Sections 8, 9, 10 and 12) and shall have delivered a written acknowledgment to
that effect to the Company.


(b) Transfers Upon Death. Upon the death of the Optionee, any Issued Shares then
held by the Optionee at the time of such death and any Issued Shares acquired
thereafter by the Optionee¢s legal representative pursuant to this Agreement
shall be subject to the provisions of Sections 8, 9, 10 and 12, if applicable,
and the Optionee¢s estate, executors, administrators, personal representatives,
heirs, legatees and distributees shall be obligated to convey such Issued Shares
to the Company or its assigns under the terms contemplated hereby.


(c) Company’s Right of First Refusal. In the event that the Optionee (or any
Permitted Transferee holding Issued Shares subject to this Section 8(c)) desires
to sell or otherwise transfer all or any part of the Issued Shares, the Optionee
(or Permitted Transferee) first shall give written notice to the Company of the
Optionee¢s (or Permitted Transferee¢s) intention to make such transfer. Such
notice shall state the number of Issued Shares which the Optionee (or Permitted
Transferee) proposes to sell (the Offered Shares), the price and the terms at
which the proposed sale is to be made and the name and address of the proposed
transferee. At any time within thirty (30) days after the receipt of such notice
by the Company, the Company or its assigns may elect to purchase all or any
portion of the Offered Shares at the price and on the terms offered by the
proposed transferee and specified in the notice. The Company or its assigns
shall exercise this right by mailing or delivering written notice to the
Optionee (or Permitted Transferee) within the foregoing 30-day period. If the
Company or its assigns elect to exercise its purchase rights under this Section
8(c), the closing for such purchase shall, in any event, take place within
forty-five (45) days after the receipt by the Company of the initial notice from
the Optionee (or Permitted Transferee). In the event that the Company or its
assigns do not elect to exercise such purchase right, or in the event that the
Company or its assigns do not pay the full purchase price within such 45-day
period, the Optionee (or Permitted Transferee) may, within sixty (60) days
thereafter, sell the Offered Shares to the proposed transferee and at the same
price and on the same terms as specified in the Optionee¢s (or Permitted
Transferee¢s) notice. Any Shares purchased by such proposed transferee shall no
longer be subject to the terms of this Agreement. Any Shares not sold to the
proposed transferee shall remain subject to this Agreement.


9. Company¢s Right of Repurchase.


(a) Right of Repurchase. The Company shall have the right (the Repurchase Right)
upon the occurrence of any of the events specified in Section 9(b) below (the
Repurchase Event) to repurchase from the Optionee (or any Permitted Transferee)
some or all (as determined by the Company) of the Issued Shares held or
subsequently acquired upon exercise of this Stock Option in accordance with the
terms hereof by the Optionee (or any Permitted Transferee) at the price per
share specified below. The Repurchase Right may be exercised by the Company
within twenty-four (24) months following the date of such event (the Repurchase
Period). The Repurchase Right shall be exercised by the Company by giving the
holder written notice on or before the last day of the Repurchase Period of its
intention to exercise the Repurchase Right, and, together with such notice,
tendering to the holder an amount equal to the Fair Market Value of the shares,
determined as provided in Section 9(c). The Company may assign the Repurchase
Right to one or more Persons. Upon such notification, the Optionee and any
Permitted Transferees shall promptly surrender to the Company any certificates
representing the Issued Shares being purchased, together with a duly executed
stock power for the transfer of such Issued Shares to the Company or the
Company¢s assignee or assignees. Upon the Company¢s or its assignee¢s receipt of
the certificates from the Optionee or any Permitted Transferees, the Company or
its assignee or assignees shall deliver to him, her or them a check for the
Repurchase Price of the Issued Shares being purchased; provided, however, that
the Company may pay the Repurchase Price for such shares by offsetting and
canceling any indebtedness then owed by the Optionee to the Company. At such
time, the Optionee and/or any holder of the Issued Shares shall deliver to the
Company the certificate or certificates representing the Issued Shares so
repurchased, duly endorsed for transfer, free and clear of any liens or
encumbrances.


5

--------------------------------------------------------------------------------


 
(b) Company¢s Right to Exercise Repurchase Right. The Company shall have the
Repurchase Right in the event that any of the following events shall occur:


(i) The termination of the Optionee¢s Service Relationship with the Company and
its Subsidiaries for any reason whatsoever, regardless of the circumstances
thereof, and including without limitation upon death, disability, retirement,
discharge or resignation for any reason, whether voluntarily or involuntarily;
or


(ii) The Optionee¢s or Permitted Transferee¢s Bankruptcy.


(c)  Determination of Fair Market Value. The fair market value of the Issued
Shares shall be, for purposes of this Section 9, determined by the Board as of
the date the Board elects to exercise its repurchase rights in connection with a
Repurchase Event. 


10. Drag Along Right. In the event the holders of a majority of the Company¢s
equity securities then outstanding (the Majority Shareholders) determine to sell
or otherwise dispose of all or substantially all the assets of the Company or
all or fifty percent (50%) or more of the capital stock of the Company in each
case in a transaction constituting a change in control of the Company, to any
non-Affiliate(s) of the Company or any of the Majority Shareholders, or to cause
the Company to merge with or into or consolidate with any non-Affiliate(s) of
the Company or any of the Majority Shareholders (in each case, the Buyer) in a
bona fide negotiated transaction (a Sale), the Optionee, including any Permitted
Transferees, shall be obligated to and shall upon the written request of a
Majority Shareholders (subject to Section 6): (a) sell, transfer and deliver, or
cause to be sold, transferred and delivered, to the Buyer, his or her Issued
Shares (including for this purpose all of such Optionee¢s or his or her
Permitted Transferee¢s Issued Shares that presently or as a result of any such
transaction may be acquired upon the exercise of options (following the payment
of the exercise price therefor)) on substantially the same terms applicable to
the Majority Shareholders (with appropriate adjustments to reflect the
conversion of convertible securities, the redemption of redeemable securities
and the exercise of exercisable securities as well as the relative preferences
and priorities of preferred stock); and (b) execute and deliver such instruments
of conveyance and transfer and take such other action, including voting such
Issued Shares in favor of any Sale proposed by the Majority Shareholders and
executing any purchase agreements, merger agreements, indemnity agreements,
escrow agreements or related documents, as the Majority Shareholders or the
Buyer may reasonably require in order to carry out the terms and provisions of
this Section 10.


11. Escrow Arrangement.


(a) Escrow. In order to carry out the provisions of Sections 8, 9 and 10 of this
Agreement more effectively, the Company shall hold any Issued Shares in escrow
together with separate stock powers executed by the Optionee in blank for
transfer, and any Permitted Transferee shall, as an additional condition to any
transfer of Issued Shares, execute a like stock power as to such Issued Shares.
The Company shall not dispose of the Issued Shares except as otherwise provided
in this Agreement. In the event of any repurchase by the Company (or any of its
assigns), the Company is hereby authorized by the Optionee and any Permitted
Transferee, as the Optionee¢s and each such Permitted Transferee¢s
attorney-in-fact, to date and complete the stock powers necessary for the
transfer of the Issued Shares being purchased and to transfer such Issued Shares
in accordance with the terms hereof. At such time as any Issued Shares are no
longer subject to the Company¢s repurchase and first refusal rights, the Company
shall, at the written request of the Optionee, deliver to the Optionee (or the
relevant Permitted Transferee) a certificate representing such Issued Shares
with the balance of the Issued Shares to be held in escrow pursuant to this
Section 11.


6

--------------------------------------------------------------------------------


 
(b) Remedy. Without limitation of any other provision of this Agreement or other
rights, in the event that the Optionee, any Permitted Transferees or any other
person or entity is required to sell the Optionee¢s Issued Shares pursuant to
the provisions of Sections 8, 9 and 10 of this Agreement and in the further
event that he or she refuses or for any reason fails to deliver to the Company
or its designated purchaser of such Issued Shares the certificate or
certificates evidencing such Issued Shares together with a related stock power,
the Company or such designated purchaser may deposit the applicable purchase
price for such Issued Shares with a bank designated by the Company, or with the
Company¢s independent public accounting firm, as agent or trustee, or in escrow,
for the Optionee, any Permitted Transferees or other person or entity, to be
held by such bank or accounting firm for its benefit of and for delivery
thereto, or in its discretion, pay such purchase price by offsetting any
indebtedness then owed by the Optionee as provided above. Upon any such deposit
and/or offset by the Company or its designated purchaser of such amount and upon
notice to the person or entity who was required to sell the Issued Shares to be
sold pursuant to the provisions of Sections 8, 9 and 10, such Issued Shares
shall at such time be deemed to have been sold, assigned, transferred and
conveyed to such purchaser, the holder thereof shall have no further rights
thereto (other than the right to withdraw the payment thereof held in escrow, if
applicable), and the Company shall record such transfer in its stock transfer
book or in any appropriate manner.


12. Lockup Provision. The Optionee agrees, if requested by the Company and any
underwriter engaged by the Company, not to sell or otherwise transfer or dispose
of any Issued Shares (including, without limitation pursuant to Rule 144 under
the Act) held by him or her for such period following the effective date of any
registration statement of the Company filed under the Act as the Company or such
underwriter shall specify reasonably and in good faith, not to exceed one
hundred eighty (180) days in the case of the Company¢s Initial Public Offering
or ninety (90) days in the case of any other public offering.


13. Miscellaneous Provisions.


(a)  Termination. The Company¢s repurchase rights under Section 9, the
restrictions on transfer of Issued Shares under Section 8(c) and the Drag Along
obligations under Section 10 shall terminate upon the closing of the Company¢s
Initial Public Offering or upon consummation of any Sale Event, as a result of
which shares of the Company (or successor entity) of the same class as the
Issued Shares are registered under Section 12 of the Exchange Act and publicly
traded on NASDAQ/NMS or any national security exchange.


(b) Equitable Relief. The parties hereto agree and declare that legal remedies
may be inadequate to enforce the provisions of this Agreement and that equitable
relief, including specific performance and injunctive relief, may be used to
enforce the provisions of this Agreement.


.  (c) Adjustments for Changes in Capital Structure. If, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Common Stock, the outstanding
shares of Common Stock are increased or decreased or are exchanged for a
different number or kind of shares of the Company¢s stock, the restrictions
contained in this Section 8 shall apply with equal force to additional and/or
substitute securities, if any, received by the Optionee in exchange for, or by
virtue of his or her ownership of, Issued Shares.


(d) Change and Modifications. This Agreement may not be orally changed, modified
or terminated, nor shall any oral waiver of any of its terms be effective. This
Agreement may be changed, modified or terminated only by an agreement in writing
signed by the Company and the Optionee.


(e)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware without regard to conflict of law
principles.


7

--------------------------------------------------------------------------------


 
(f ) Headings. The headings are intended only for convenience in finding the
subject matter and do not constitute part of the text of this Agreement and
shall not be considered in the interpretation of this Agreement.


(g)  Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.


(h)  Notices. All notices, requests, consents and other communications shall be
in writing and be deemed given when delivered personally, by telex or facsimile
transmission or when received if mailed by first class registered or certified
mail, postage prepaid. Notices to the Company or the Optionee shall be addressed
as set forth underneath their signatures below, or to such other address or
addresses as may have been furnished by such party in writing to the other.


(i)  Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.


(j) Dispute Resolution. Except as provided below, any dispute arising out of or
relating to this Agreement or the breach, termination or validity hereof shall
be finally settled by binding arbitration conducted expeditiously in accordance
with the J.A.M.S./Endispute Comprehensive Arbitration Rules and Procedures (the
J.A.M.S. Rules). The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. sec. 1-16, and judgment upon the award rendered by the
arbitrators may be entered by any court having jurisdiction thereof. The place
of arbitration shall be located within the State of New Jersey.


The parties covenant and agree that the arbitration shall commence within sixty
(60) days of the date on which a written demand for arbitration is filed by any
party hereto. In connection with the arbitration proceeding, the arbitrator
shall have the power to order the production of documents by each party and any
third-party witnesses. In addition, each party may take up to three (3)
depositions as of right, and the arbitrator may in his or her discretion allow
additional depositions upon good cause shown by the moving party. However, the
arbitrator shall not have the power to order the answering of interrogatories or
the response to requests for admission. In connection with any arbitration, each
party shall provide to the other, no later than seven (7) business days before
the date of the arbitration, the identity of all persons that may testify at the
arbitration and a copy of all documents that may be introduced at the
arbitration or considered or used by a party¢s witness or expert. The
arbitrator¢s decision and award shall be made and delivered within six (6)
months of the selection of the arbitrator. The arbitrator¢s decision shall set
forth a reasoned basis for any award of damages or finding of liability. The
arbitrator shall not have power to award damages in excess of actual
compensatory damages and shall not multiply actual damages or award punitive
damages or any other damages that are specifically excluded under this
Agreement, and each party hereby irrevocably waives any claim to such damages.


The parties covenant and agree that they will participate in the arbitration in
good faith. This Section 13(j) applies equally to requests for temporary,
preliminary or permanent injunctive relief, except that in the case of temporary
or preliminary injunctive relief any party may proceed in court without prior
arbitration for the limited purpose of avoiding immediate and irreparable harm.


8

--------------------------------------------------------------------------------


 
Each of the parties hereto (i) hereby irrevocably submits to the jurisdiction of
any United States District Court of competent jurisdiction for the purpose of
enforcing the award or decision in any such proceeding, (ii) hereby waives, and
agrees not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution (except as protected by applicable law), that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court, and hereby waives
and agrees not to seek any review by any court of any other jurisdiction which
may be called upon to grant an enforcement of the judgment of any such court.
Each of the parties hereto hereby consents to service of process by registered
mail at the address to which notices are to be given. Each of the parties hereto
agrees that its, his or her submission to jurisdiction and its, his or her
consent to service of process by mail is made for the express benefit of the
other parties hereto. Final judgment against any party hereto in any such
action, suit or proceeding may be enforced in other jurisdictions by suit,
action or proceeding on the judgment, or in any other manner provided by or
pursuant to the laws of such other jurisdiction.


(k)  Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.


[SIGNATURE PAGE FOLLOWS]


9

--------------------------------------------------------------------------------



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written.
 

        DOV PHARMACEUTICAL, INC.  
   
   
    By:   /s/ J. Robert Horton  

--------------------------------------------------------------------------------

J. Robert Horton   SVP and General Counsel      
Address:
433 Hackensack Avenue
Hackensack, NJ 07601 

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written.



        OPTIONEE  
   
   
    By:   /s/ Scott Myers  

--------------------------------------------------------------------------------

Scott Myers       Grant Date: December 1, 2005       
Address:
________________________
________________________
________________________ 


A-1

--------------------------------------------------------------------------------


 
[SPOUSE¢S CONSENT
I acknowledge that I have read the
foregoing Incentive Stock Option Agreement
and understand the contents thereof.


____________________________________][A spouse’s consent is required only if the
Optionee’s state of residence is one of the following community property states:
Arizona, California, Idaho, Louisiana, New Mexico, Nevada, Texas, Washington and
Wisconsin (check WI statute).]



        DESIGNATED BENEFICIARY:  
   
   
             

--------------------------------------------------------------------------------

 
Beneficiary's Address:
________________________
________________________
________________________

 
A-2

--------------------------------------------------------------------------------


 
Appendix A


STOCK OPTION EXERCISE NOTICE




DOV Pharmaceutical, Inc.
Attention: Chief Financial Officer
____________________________
____________________________




Pursuant to the terms of my stock option agreement dated __________ (the
Agreement), I, _______________, hereby [Circle One] partially/fully exercise
such option by including herein payment in the amount of $______ representing
the purchase price for [Fill in number of Option Shares] _______ option shares.
I have chosen the following form(s) of payment:


[ ] 1. Cash
[ ] 2. Certified or bank check payable to DOV Pharmaceutical, Inc.
[ ] 3. Other (as described in the Agreement (please describe))
   _____________________________________________________.


Sincerely yours,




____________________________________
Name:


Address:
_________________________________
_________________________________
_________________________________
 

--------------------------------------------------------------------------------

